Citation Nr: 0807394	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for defective hearing of 
the right ear.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the RO 
which, in part, denied service connection for defective 
hearing of the right ear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

The veteran contends that his current hearing loss of the 
right ear was caused by exposure to acoustic trauma in 
service.  

Historically, the Board notes that the service medical 
records showed the veteran had hearing loss in the right ear 
for VA purposes at the time of service enlistment, manifested 
by an auditory threshold of 45 decibels at 4,000 hertz in the 
right ear.  At that time, it was noted that the veteran had 
hearing loss and he was given an "H2" profile.  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  However, at separation, 
audiometric findings did not show a hearing loss in the right 
ear for VA purposes under the criteria discussed above 
(38 C.F.R. § 3.385) although some elevated readings were 
reported at 1000, 2000, and 4000 Hertz.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (finding that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss).  
The Board notes further that when audiometric test results at 
a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, he may nevertheless establish service connection 
for a current hearing disability by submitting evidence that 
the current disability is causally related to service.  
Hensley, 5 Vet. App. at 160.  

Although the veteran was afforded a VA contract examination 
in November 2005, his service medical records were not made 
available to the examiner for review.  The audiologist 
indicated that audiometric testing showed that the veteran 
had a hearing loss in the right ear, and opined that it was 
consistent with his reported history of exposure to acoustic 
trauma in service.  Given the fact that the veteran had a 
hearing loss in the right ear at the time of service 
enlistment, and had normal hearing for VA purposes at 
separation, the basis for the audiologist's opinion is not 
entirely clear.  Therefore, the claims file should be 
returned to the VA contract audiologist for review and an 
opinion as to whether the preexisting hearing loss in the 
right ear was aggravated by service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the veteran for any hearing 
problems since November 2005.  After the 
veteran has signed the appropriate 
releases, all records should be obtained 
and associated with the claims folder.  

2.  The claims file should be forwarded 
to the VA contract audiologist who 
examined the veteran in November 2005 for 
review and an opinion as to whether there 
was any worsening of the veteran's 
preexisting right ear hearing loss in 
service, and if so, whether such increase 
was due to the natural progression of 
such a disease, or whether such worsening 
constituted chronic aggravation due to 
service.  In responding to this question, 
the examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
disorder, as contrasted with symptoms, 
has worsened.

The examiner should review the entire 
record, including the veteran's service 
enlistment and separation examinations 
prior to formulating an opinion, and 
provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion 
as to the etiology, he should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

If the VA contract audiologist is not 
available, the veteran should be 
scheduled for another audiological 
examination to determine the nature and 
etiology of his current hearing loss of 
the right ear.  All indicated tests and 
studies should be accomplished, and the 
examiner should comply with the 
instructions above, to include an opinion 
as to whether there was any worsening of 
the veteran's preexisting right ear 
hearing loss in service, and if so, 
whether such increase was due to the 
natural progression of such a disease, or 
whether such worsening constituted 
chronic aggravation due to service.  In 
responding to this question, the examiner 
should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying disorder, as 
contrasted with symptoms, has worsened  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

